Citation Nr: 1724950	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-14 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to a disability rating greater than 10 percent for service-connected headaches.  



REPRESENTATION

Veteran  represented by:	Collin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1982 to April 1988.  

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2008 and May 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2011, the Board remanded the appeal for the right shoulder disability to afford the Veteran a hearing before the Board, and such a hearing was held in June 2012 before the undersigned Veterans Law Judge.  The hearing transcript is of record.  In November 2015, the appeal for the right shoulder disability was remanded by the Board for further development, and this matter is again before the Board for further appellate proceedings.  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.



FINDINGS OF FACT

1.  The Veteran's current right shoulder disability is not etiologically related to service. 

2.  During the entire appeal period, the Veteran's headaches are manifested by migraine headaches and cluster headaches with characteristic prostrating attacks occurring more than once per month; however, headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability is not shown. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  During the entire appeal period, the criteria for an increased disability rating of 30 percent for headaches, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100, 8199 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

Regarding the appeal for the right shoulder disability, in November 2015, the Board remanded the claim and directed AOJ to obtain an addendum VA medical opinion to determine the etiology of the Veteran's current right shoulder disability.  An addendum opinion was obtained in August 2016, and the examiner provided the requested information.  The claim was then readjudicated in a February 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Regarding the appeal for headaches, VCAA notice was provided to the Veteran in a February 2014 letter, in which the Veteran was provided what information and evidence was needed to substantiate his claim for increased compensation, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  Regarding the appeal for the right shoulder disability, VCAA notice was provided to the Veteran in a July 2007 letter, in which the Veteran was provided what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

Additionally, regarding headaches, the Veteran was afforded VA examinations in July 2015 and November 2014.  The examiners each conducted an examination and together provided sufficient information regarding the Veteran's manifestations of headaches such that the Board can render an informed decision.  The Board finds that the VA examinations, in conjunction with the other lay and medical evidence of record, are adequate for rating purposes.

Additionally, regarding the right shoulder, the Veteran was afforded a VA examination in December 2007, with an addendum opinion in November 2008, and another examination in January 2013, with an addendum opinion in August 2016.  The examiners each conducted an examination and together with the addendum opinions provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examinations together with the VA medical opinions, and in conjunction with the other lay and medical evidence of record, are adequate for purposes of determining service connection.

The Board acknowledges that treatment records from Newark Department of Health and Human Services and Hamden Medical Clinic may be outstanding.  The Veteran submitted an authorization to release records from Newark Health in a May 2007 From 21-4142, but the Veteran did not specify which dates of treatment he may have received there, nor did he specify for which disability he received treatment.  VA made reasonable attempts to obtain these records and this provider provided responses, to include in February 2008, that no records pertaining to the Veteran are available in their files.  

The Veteran testified at the June 2012 Board hearing that he did not receive any treatment besides over the counter medications after service until 2007 for his right shoulder disability, and that though he received treatment from Hamden Medical Clinic, this clinic went out of business.  Based on the above, the Board finds that further attempts to obtain treatment records from Newark Health or Hamden Medical Clinic would provide no new information to substantiate the claim for the right shoulder disability, as treatment from 2007 to present would only show the Veteran's current shoulder disability, and would not provide new information to show a nexus between the current shoulder disability and service.  

Further, the Board finds that further attempts to obtain treatment records from Newark Health would provide no new information to substantiate the claim for headaches, as the Veteran has reported only VA treatment for headaches during the current appeal period.  For example, in the January 2014 Report of General Information, the Veteran reported that he received treatment at VA for his headaches from 2007 to present.  Any treatment received prior to the appeal period at Newark Health would not show the Veteran's headaches symptoms during the current appeal period, and therefore would not help to substantiate the claim for increased compensation for headaches during the appeal period.  VA has satisfied its duty to assist.  

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a current right shoulder disability that is related to an in-service right shoulder injury.  The medical evidence during the appeal period, to include the December 2007 and January 2013 VA examinations, show that the Veteran has been diagnosed with partial rotator cuff tear and tendinosis of the right shoulder during the appeal period.  The service treatment records show that the Veteran injured his right shoulder AC joint in service, and that he continued to experience right shoulder pain since October 1987, as noted in the February 1988 Report of Medical History performed in conjunction with the February 1988 separation examination.  

The Board acknowledges that the Veteran is competent to report his symptoms and observations, to include his reports that he has had pain and aching in the right shoulder recurrently since service, and that his pain worsened and sharpened in 2006.  For example, in the December 2007 VA examination, the Veteran reported that since he dislocated his right shoulder, he has experienced persistent achiness in the right shoulder.  He reported that then, approximately five or six years ago, he developed an intermittent sharp pain in the shoulder.  Also, in the June 2012 Board hearing, the Veteran testified that he treated his right shoulder pain after service with over-the-counter medications.  The Board finds that the Veteran's reports as to the nature and continuity of his right shoulder symptoms since service are credible.

However, the Board finds that the determinations as to nature, onset, and etiology of the Veteran's current right shoulder disability are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training.  Thus, his contention that his current right shoulder disability is related to the in-service right shoulder injury is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that his current right shoulder disability is related to his in-service right shoulder dislocation and that his pain and aching over the years have been manifestations of his currently diagnosed right shoulder disability, have no probative value.  For the same reason, the Veteran's lay opinion that his in-service shoulder injury over time resulted in his rotator cuff tear has no probative value.  Because the Veteran is not competent to provide such medical opinions, the question of credibility of his lay opinion is not reached.  

Here, the preponderance of the evidence is against a finding that the Veteran's current right shoulder disability is etiologically related to service, specifically to include the in-service right shoulder injury. 

The December 2007 VA examination, January 2013 VA examination, and the August 2016 VA medical opinion taken together in this case have probative value because the medical findings were rendered by medical professionals who have the requisite expertise to render an opinion as to nature and etiology of a right shoulder disability.  Specifically, the August 2016 VA medical opinion has probative value, as the VA examiner examined the Veteran, reviewed the claims file, support his opinion with clinical rationale, and rendered his opinion based on review on the Veteran's lay and medical history, and he covered all relevant bases.    

The December 2007 VA examination diagnosed the Veteran with chronic right shoulder pain likely due to partial rotator cuff tear and tendinosis, and that a right shoulder MRI is planned for further evaluation.  The examiner noted thereafter that the right shoulder MRI confirmed this rotator cuff tear.  

On VA examination in January 2013, the VA examiner examined the Veteran and noted that the Veteran now reports chronic pain that he believes is the result of his in-service AC joint dislocation.  Then, in an August 2016 VA addendum medical opinion, the same VA examiner stated that he reviewed the claims file, which includes the Veteran's lay contentions and lay history.  The examiner also reviewed the Board's remand directives, which notes the Veteran's reports of continuing right shoulder pain after 1987, to include on separation from service.  The examiner stated that based on the Veteran's lay and medical history and on the examination, the current right shoulder disability is not related to service.  The examiner stated that even though the Veteran injured his right AC joint in service, the physical therapy note states that the pain resolved.  Further, the examiner stated that the current right shoulder disability is a rotator cuff tear and not an AC joint separation.  The examiner stated that there is no evidence that a rotator cuff tear or a rotator cuff injury in service.  The examiner further noted that though the Veteran may have had an AC joint injury in service, this healed.  The examiner stated that the current disability has rotator cuff pathology, which is not due to service, is a new condition, and is not due to an AC joint injury.  

On review, and given above VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's current right shoulder disability is related to service, to include as due to his in-service right shoulder injury.  Indeed, the August 2016 VA medical opinion shows that the Veteran's current disability is a new disability that is not related to his in-service AC right shoulder injury, as this injury resolved in full.  This is supported by the Veteran's own contention regarding the change in the nature of his right shoulder symptoms, and that the change had its onset in 2006, and the Veteran's own contention in the February 2009 Form 21-526, in which the Veteran reported that his right shoulder tendonitis and tear began in 2006.  For these reasons, though the Veteran has competently and credibly reported continuing achiness since service, the preponderance of the evidence shows that the Veteran's current right shoulder disability is not etiologically related to the Veteran's in-service right shoulder injury.  There is no lay argument or medical evidence to indicate that the Veteran's current right shoulder disability is otherwise related to service.  Therefore, service connection is not warranted for the Veteran's current right shoulder disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The medical evidence, to include testing performed on VA examination in February 2013, shows that the Veteran does not have arthritis of the right shoulder; therefore, the presumption of service connection based on chronicity of symptomatology does not apply in this case.  See generally 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

Because the preponderance of the evidence is against the Veteran's claim on appeal, the benefit of the doubt provision does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107.  

Increased Rating for Headaches

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, for the reasons discussed below, the facts show that staged ratings are not appropriate in this case. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected headaches are currently rated as 10 percent disabling for the entire appeal period by analogy under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8199-8100.  The Veteran contends that this rating does not accurately depict the severity of his disability.  The medical evidence of record shows that the Veteran's service-connected cluster headaches have progressed to diagnoses of migraine headaches and cluster headaches.  For example, the July 2015 VA examiner diagnosed the Veteran with the same, and a September 2007 VA neurology evaluation assessed the Veteran with chronic headache with possible migraineous component.  Because DC 8199-8100 contemplates the Veteran's symptoms and diagnosis of headaches, the Board finds that the Veteran is properly evaluated under DC 8199-8100.  The Board has considered the applicability of rating the headaches by analogy under other diagnostic codes, and no other diagnostic code is for application in this case.  

Under DC 8100, a 10 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once in two months over the last several months.  A 30 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent disability rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 50 percent rating is the maximum rating provided under DC 8100.  38 C.F.R. § 4.124a.  

Governing case law and regulations have not defined "prostrating."  For reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d. ed. 2012).  Also, the Board notes that "migraine" is commonly associated with irritability, nausea, vomiting, constipation or diarrhea, and often with photophobia.  Also, attacks are preceded by constriction of the cranial arteries, often with resultant prodromal sensory (especially ocular) symptoms.  Id. at 1166.  

The Veteran is competent to report his symptoms, and the Board finds that such reports as to symptoms are credible.  

The Board notes that prior to the appeal period, the Veteran reported in a December 2007 VA examination that when he gets headaches, he can't do any work and has severe photophobia and aversion to loud sounds.  He reported that his headaches last three to four hours and that he usually paces with the headaches and that his headaches are prostrating in nature.  Also, in an August 2012 VA examination, the Veteran reported headaches with pain is over the left eye, sharp in nature, lasting anywhere from five to ten minutes, to one to two hours.  He reported that mild pain occurs almost daily.  He reported that during headaches, he has tearing from the eyes, ringing in the ears, and bright light bothers him.  

Then, during the appeal period, in a July 2014 statement, the Veteran reported that he began receiving acupuncture treatment and Botox injections from VA beginning in July 2014.  He reported that pills were unsuccessful in controlling his headaches.  

In a July 2014 VA acupuncture note, the Veteran noted headache around the eye; pain comes and goes.  He reported pain around the eye and nose, sharp and burning, disrupting sleep and bright light sensitivity.  

In a September 2014 VA neurology note, the Veteran noted that he has cluster headaches in the front temporal area, which used to be 2-3 times a week associated
with photophobia, watering of left eye and nose.  He reported that now these symptoms are constant.  Significantly, the Veteran reported that the characteristics of his headache have not changed for the past years.

In a February 10, 2015 VA Neurology note, the Veteran was noted as having a long history of cluster headaches since 1982.  The Veteran reported cluster headaches mostly located in the left frontotemporal area, and that he has been experiencing them 3-4 times a week, at the same time of day for 1-2 hours and associated with photophobia, watering of the eye and nose.  He noted that loud noise and light exacerbates the headaches.  He denied vomiting and again stated that the characteristics of his headaches have not changed for the past years.  He stated that his headache affects his daily functions in conjunction with his nonservice-connected low back pain.  

The Veteran continued to be treated with acupuncture.  For example, in a March 30, 2015 VA acupuncture note, the provider states that the Veteran's chief complaint was frontal headaches that he has had for four days.  He reported that he has headache with light sensitivity, lightheadedness, and it is worse with cold. 

On VA examination in November 2014, the Veteran reported that he has pain over the left side of the eye primarily, and that sometimes he has rhinorrhea and tearing from the left eye, and that pain is sharp and throbbing in nature and lasts for 10-15 minutes to up to an hour.  Symptoms reportedly occur 2-3 times per week.  The examiner noted sensitivity to light and pain.

On VA examination in July 2015, the VA examiner noted that the Veteran has pain, photophobia, phonophobia, lacrimation from eyes, dizziness, and fatigue during headaches.  The examiner also noted that the Veteran experiences vomiting and nausea as well.  The examiner stated that the Veteran has characteristic prostrating attacks of migraine and non-migraine headache more frequently than once per month.  The examiner noted that headaches result in impairment of routine daily activities of any kind, as the Veteran's headaches are to the point that he has to stop all activities.  

On review, the Board finds that the evidence shows that the Veteran's headaches are manifested by migraine headaches and cluster headaches with characteristic prostrating attacks occurring more than once a month.  Therefore, the criteria for a 30 percent rating under DC 8100 have been met for the entire appeal period.  

However, the preponderance of the evidence is against a finding that the Veteran has headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during the appeal period.  The Board acknowledges that the evidence shows that the during the appeal period, the Veteran's headaches are prostrating more than once a month, in that he is unable to complete his activities of daily living.  However, on review, the lay and medical evidence shows that during his headaches, the Veteran is not completely prostrated, in that he has reported continuing essential characteristic of headaches over the years and he reportedly paces during headaches.  Further, significantly, the record shows that he is still able to attend his medical appointments and communicate with medical providers and undergo testing and treatment even during a headache.  There is no lay report or indication in the record during the appeal period that during a headache episode the Veteran must lie down or that he is completely helpless during a headache episode.  The Board also acknowledges that the evidence during the appeal period, to include the July 2015 VA examination, shows that the Veteran has characteristic prostrating attacks that occur more than once a month.  However, the Board finds that the Veteran's disability picture and headache symptomatology is contemplated by 30 percent disability rating for headaches under DC 8100.  

On review, there is no indication in the record by the Veteran or in the medical evidence that during his headache episodes, that he has been completely prostrated and therefore completely helpless at any point during the appeal period due to headaches.  Because very frequent completely prostrating and prolonged attacks are not shown during the appeal period, the question of whether the Veteran's headaches are productive of severe economic inadaptability during the appeal period is not reached.  For these reasons, the criteria for a 50 percent rating for headaches under DC 8100 have not been met or approximated, and a 50 percent rating is not warranted.  38 C.F.R. § 4.7.  

The Board acknowledges that the Veteran subjectively reported to the VA acupuncturist in March 2015 that he has anxiety and depression symptoms due to his headaches.  The Board also acknowledges that the July 2015 VA examiner indicated that the Veteran has depression requiring taking anti-depressants, and that this is related to the Veteran's headaches.  However, the Veteran's claims file and extensive VA mental health records show that the Veteran's symptoms of anxiety and depression have been attributed by VA mental health medical professionals, such as in a May 2014 VA mental health note, as medically attributable to the Veteran's PTSD.  There is no indication that the July 2015 VA examiner or the March 2015 VA acupuncturist based their findings of psychiatric symptoms secondary to headaches on review of the Veteran's mental health medical history.  The July 2015 VA examiner's finding is not reconciled with the Veteran's history of diagnosed PTSD.  It is therefore apparent that this examiner's July 2015 finding was based entirely on the Veteran's subjective history regarding psychiatric symptoms.  The record does not indicate that the Veteran has any medical training or expertise, to include in the fields of neurology and psychiatry.  Therefore, he is not competent to provide an opinion as to whether his psychiatric symptoms are manifestations of his headaches, and therefore such lay opinion has no probative value.  It follows that these findings by VA providers that the Veteran's psychiatric symptoms may be medical attributable to headaches have no probative value.  On the other hand, the Veteran's extensive mental health treatment records show that the Veteran has a history of PTSD, and the medical evidence has attributed the Veteran's symptoms of depression and anxiety to this diagnosis of PTSD, such as in a May 2014 VA mental health note.  Because the medical evidence does not show that psychiatric symptoms can medically attributed to headaches, the Board will not consider the Veteran's psychiatric symptoms when rendering an evaluation for headaches.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Board also acknowledges that the Veteran contended in the November 2014 VA examination that he has high blood pressure due to headaches.  Again, the record does not indicate that the Veteran has any medical training or expertise.  Therefore, he is not competent to provide an opinion as to whether high blood pressure is a manifestation of his headaches, and this lay opinion has no probative value.  There is no medical evidence, to include on VA examination in November 2014, that high blood pressure is attributable to his headaches.  Thus, the Board will not consider high blood pressure when rendering an evaluation for headaches.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

At no point during the appeal period have the criteria for a rating greater than 30 percent been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 30 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Further, neither the Veteran nor his agent has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased rating.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to service connection for a right shoulder disability is denied. 

For the entire appeal period, entitlement to an increased disability rating of 30 percent for service-connected headaches is granted, subject to the law and regulations governing the payment of monetary benefits.  



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


